Concurring Opinion.
Ludeling, C. J.
It appears J. B. Lafitte & Co. proposed to Mortonj Bliss & Co. that if they would advance the money certain qualities of molasses could be bought to advantage; that Price, Hine & Tupper, experienced merchants, engaged in the business, could buy the molasses wanted, if the money was advanced, and that the money should be paid ivhen the delivery of the molasses was made to' Lafitte'& Co. This seems to have been accepted by Morton, Bliss & Co., who furnished the money needed. To induce Price, Hine & Tupper to furnish the molasses,. Lafitte & Co. agreed to give them one-quarter of the net profits over the price paid by Price, Hine & Tupper, and to advance the money, to te *183procured from Morton, Bliss & Co. The understanding and agreement of Morton, Bliss & Co. was that the transactions should be for cash — their money was not to be paid until the molasses ivas delivered to their agents, Lafitte <£ Co., and it did not concern them from whom they purchased or on what terms. The molasses in this case was bought from Chaffraix & Agar, nominally for cash, but without requiring payment down; and it was subsequently delivered to Lafitte & Co. for Morton, Bliss & Co., who paid the price to Price, Sine & Tupper. I do not deem it necessary to decide whether there was or was not a second sale from Price, Hine & Tupper to Morton, Bliss & Co. It is certain Chaffraix & Agar sold to Price, Hine & Tupper, and that they, for and in consideration of the amount agreed to be paid by them, and received by them from Lafitte & Co. for Morton, Bliss & Co., transferred and delivered to the latter the molasses, with complete control over it, subject only to the contingent interest in the profits above mentioned. Price, Hine & Tupper were not the agents of Morton, Bliss & Co. The agreement was that when they should acquire molasses and deliver the same to the agents of Morton, Bliss & Oo. the price paid, or agreed to be paid by them, should be given them by Morten, Bliss & Co., and that Price, Hine & Tupper should be entitled to one-fourth of the net profits.
I do not think this constituted either a partnership or an agency. Chaffraix & Agar claimed a privilege on the molasses for the price; their claim was not recorded, and as to third parties never had any effect.
I therefore concur in the decree rendered in this case.